Court of Appeals
Seventh District of texas
P.O. Box 9540
                                                             ~ ~UL~ 2~ ~
                                                                 SEVENTH COURT OF APPEALS
                                                                     VIVIAN LONG. CLERK
Amarillo, Tx 79105-9540                                 6/26/15
RE: Case Number: 07-15-00235-CV

Style: In re Joe Adam Ramirez and Frederick Q. Herrod, relator

Dear clerk,

  Enclosed find the Affidavit of Indigency, Affidavit of Previous filings
and a copy of the Inmate trust Fund Sheet.

  Please be advised that Appellants have already sent these forms once to
your agency.

  We would also like to put the court on notice that we are receiving our
mail 7 to 10 days late. The recent letter we received from your agency was
dated June 18, 2015. We did not receive this notice from your agency until
june 25th of this month.

  This is not the only instant in which our mail has been late. please
give notice to the Court of this issue.

Respectfully,   ~-­
Frederick Q. Herrod #1006908
Daniel unit
938 S.FM 1673
Snyder Tx 79549
                            Case Number: 07-15-00235-CV         ~ ~UL ~2 2~ ~
Frederick Q. Herrod,
                                                                SEVENTH COURT OF APPEALS
         Appellant,                      §                          VIVIAN LONG, CLERK
                                                       COURT OF APPEALS
vs.
                                                   SEVENTH DISTRICT OF
Rissie Owens, and Texas Board            §
                                                   AMARILLO, TEXAS
of Pardons and Paroles,

         Appellees,                      §


                       AFFIDAVIT RELATING TO PREVIOUS FILINGS

TO THE HONORABLE APPELLANT JUDGE OF SAID COURT:

  Now comes Frederick Q. Herrod, acting in pro se files this Affidavit

relating to previous filings and will show the following:

                                        (I).
 Appellant has never filed any other suit other than the one in this appeal.



                                                          Respectfully,
                                                      --==-

                                                   ~H~06908
                                                   Daniel Unit
                                                   938 S.FM. 1673
                                                   Snyder Tx 79549
                          AFFIDAVIT OF INDIGENCY   ~       ID
                   TEXAS RULES OF APPELANT PROCEDURES RULE 20.l(b)
                                                                     re~ ~IJl ~! 2~ ~
                                                                                   TOFAPPEALS
                                                                     SEVENTH COUR
                                                                         VIVIAN LONG. CLERK
    The following declaration is made pursuant to the texas rules of Appellant

Procedure rule 20.l(b).

    Now Comes Frederick Q. Herrod, and declares that I am unable to pay the

court cost in this civil Appeal and request leave of the court to proceed

in forma pauperis in this accompaning Civil action would show the court the

following:

    (1). I am presently incarcerated in the Daniel Unit of TDCJ-ID where I

am not permitted to earn or handel money,

    (2). I have no sournce of income or spousal income,

    ( 3) • I currently have $   a{)f)   cretited to me in the inmate trust fund,

    (4). during my incarceration in TDCJ-ID I have received approximately ~55 ~u~~
$   /0.0{)   , per month as gifts from friends and relatives,

    (5). I neither own nor have any intrest in any realty, stock, bond, or

bank accounts and I receive no intrest in any dividend income from any source,

    (6). I have - =
                  (}
                    --
                       dependents,

    ( 7). I have a total dept of approximately $   /q &@   ,
    (8). I owe $   O.op    , as restitution,

    (9). I do not have anyone who will loan me the money to pay the cost of
the court,

    (10). There is no attorney providing free services or without a contigent

fee,

    (11). There is no attorney who has agreed to pay or advance the court cost,

    (12). Appellant Herrod, lacks the skill and access to equipment necessary

to prepare the appendix, as required by Rule 38.5(d).

    I Frederick Q. Herrod, being presently incarcerated in the Daniel unit


                                        1 of 2
of TDCJ-ID in Scurry County Texas Verify and declare under penalty of perjury

that the foregoing statement is true and correct.




                                                :
                                               ~rlck
                                                       Respectfully


                                                          Q. Herrod #1006908
                                                                                --

                                                Daniel Unit
                                                938 S.FM 1673
                                                Snyder, Tx 79549




                                   2 of 2
(C) tdc01bs8 - PASSPORT                              Friday, June 26, 2015, 8:27:40 AM
                  .   ·--~------------·----·----
                                                --------




CSINIB02/CIN IB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE              06/26/15
1BS8/FJ00021                IN-FORMA-PAUPERIS DATA                     08:27:36
TDCJ#: 01006908 SID#: 05468932 LOCATION: DANIEL              INDIGENT DTE: 02/04/15
NAME: HERROD,FREDERICK QUINTARD           BEGINNING  PERIOD: 12/01/14
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:          0.00 TOT HOLD AMT:            0.00 3MTH TOT DEP:          0.00
6MTH DEP:            40.00 6MTH AVG BAL:            5.10 6MTH AVG DEP:          6.67
MONTH HIGHEST BALANCE TOTAL DEPOSITS       MONTH HIGHEST BALANCE TOTAL DEPOSITS
05/15        0.00             0.00         02/15       20.03             0.00
04/15        0.00             0.00         01/15       20.03             0.00
03/15        0.00             0.00         12/14       40.03            40.00
PROCESS DATE    HOLD AMOUNT      HOLD DESCRIPTION




STATE OF TEXAS COUNTY OF __dev..l f'/
ON THIS THE Jf2DAY OF 0u~ve        ~   1..2:-
                                      I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:           OR SID NUMBER:




                                                                ~(LtE~
                                                               l!,'   n.    ,.,~

                                                               J'n.   u, 201~
                                                           SEVENTH COllR1 OF APPEALS
                                                               VIVIAN LONG, CLERK
               ,.   ..




                                                 ·-
                                                 •-'-




                                                 ·-
                                                  -
                                    ;